Citation Nr: 9902938	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  95-32 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for headaches due 
to anxiety reaction, currently evaluated at 50 percent.

2.  Entitlement to a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to April 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claims of entitlement to an 
increased evaluation for headaches due to anxiety and to a 
total rating based upon individual unemployability.

Service connection for tension headaches was granted by the 
RO in a July 1980 rating decision, and a 50 percent 
evaluation was assigned.  The RO, in a May 1981 rating 
decision, subsequently classified the veteran's service-
connected disability as tension headaches secondary to 
anxiety reaction and maintained the 50 percent evaluation.  
The veteran has repeatedly submitted informal claims for an 
increase in this evaluation.  In November 1994, the veteran 
again submitted an informal claim for an increased 
evaluation, which the RO denied in a July 1995 rating 
decision.  The RO confirmed and continued its prior 50 
percent evaluation.  The veteran then appealed.  This 
evaluation remains in effect and is the subject of this 
appeal.

The Board notes that the veteran's claim of entitlement to an 
increased evaluation for headaches is inextricably 
intertwined with the veteran's claim of entitlement to a 
total rating based on unemployability due to service-
connected disabilities.  See Holland v. Brown, 6 Vet. App. 
443 (1994).



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to an increased 
evaluation for his headaches.  Specifically, he asserts that 
they have increased in severity and that the pain has become 
unbearable.  The veteran also contends that he is entitled to 
individual unemployability, as his headaches prevent him from 
working.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports the 
grant of a 100 percent disability rating for the veteran's 
headaches due to anxiety reaction.  As such, the veteran's 
claim of entitlement to a total rating based upon individual 
unemployability need not be decided.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The record indicates that the veteran takes between 100 
and 120 Tylenol with Codeine (often four to six per day) each 
month for treatment of his headaches.

3.  A schedular 100 percent evaluation is warranted for the 
veteran's headaches due to anxiety reaction.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 100 percent, 
the maximum allowed, for headaches due to anxiety reaction 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.7, 4.132, Diagnostic Code 9400 (prior 
to November 7, 1996).

2.  The claim for a total rating based upon individual 
unemployability due to a service-connected disability is 
dismissed.  38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

With respect to the veteran's claim of entitlement to an 
increased evaluation for his headaches, Disability ratings 
are based, as far as practicable, upon the average impairment 
of earning capacity attributable to specific injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

Initially, the veteran's headaches are evaluated under the 
schedular criteria applicable to neurological conditions and 
convulsive disorders.  See 38 C.F.R. Part 4, § 4.124a (1998).  
Specifically, Diagnostic Code 8100 (Migraine) provides for a 
maximum evaluation of 50 percent, where there is evidence of 
very frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  Additionally, 
however, given the anxiety reaction component of the 
veteran's headaches, the schedular criteria for mental 
disorders, specifically generalized anxiety disorders, are 
for consideration and application.  See 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9400 (1998).

In this instance, Diagnostic Code 9400 (Generalized anxiety 
disorder) currently provides for a 50 percent evaluation 
where there is evidence of occupational and social impairment 
with reduced reliability and productivity.  A 70 percent 
evaluation is warranted where there is evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  A 100 percent evaluation, the maximum 
allowed, is warranted where there is total occupational and 
social impairment.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Here, 
the Board notes that the schedular criteria applicable to 
mental disorders were revised, effective November 7, 1996.  
See 61 Fed. Reg. 52, 695 (October 8, 1996).  As such, the 
veteran's headaches due to anxiety reaction must be evaluated 
under both sets of criteria, with the more advantageous one 
utilized.  See Karnas v. Derwinski, supra.

In effect, therefore, prior to November 7, 1996, Diagnostic 
Code 9400 provided for a 50 percent evaluation where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
or where there was considerable industrial impairment.  A 
70 percent evaluation was warranted where the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired or where 
there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
where the veteran's attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or the veteran was demonstrably 
unable to obtain or retain employment.


II.  Factual Background

In accordance with 38 C.F.R. Part 4, §§ 4.1 and 4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
veteran's headaches due to anxiety reaction.  The Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
clinical histories.  Moreover, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past disability, potential future 
disability, or disability that is avoided by treatment.  
38 U.S.C.A. § 1155; see also Francisco v. Brown, 7 Vet. App. 
55 (1994).  As such, the pertinent evidence of record 
consists of VA outpatient treatment records (dated from 
December 1992 to June 1998), a private medical record (dated 
in December 1993, three VA examinations (conducted in January 
1995, in October 1997, and in January 1998), the veteran's 
testimony at his RO hearing (conducted in December 1995), and 
various statements submitted by the veteran throughout this 
claims process.

The VA outpatient treatment records document, in part, a 
history of monthly visits to a VA medical center pain clinic.  
They also reflect a treatment history of the veteran taking 
between 100 and 120 Tylenol with Codeine per month, 
approximately six a day, two tablets three times a day, to 
control the pain associated with his chronic headaches.  It 
was noted that the veteran appeared to be managing his 
medication responsibly, and his prescriptions were regularly 
renewed.  Valium and Elavil were also, at times, prescribed 
to the veteran.

A private medical record (dated in December 1993) also 
reflects the veteran's dependence on Codeine for relief of 
headache pain.  It was again noted that the veteran took six 
tablets daily, two tablets three times a day.

The January 1995 VA examination reflects the veteran's 
Tylenol with Codeine usage, noting his history of taking 100 
tablets a month.  It also indicates that the veteran had not 
worked since 1971.

At his RO hearing, the veteran testified that he had his 
headaches every day and night.  (Transcript (T.) at 2).  He 
also testified that they were severely painful and that at 
times he wished he were dead.  (T. at 3).  He stated that he 
took Tylenol with Codeine for his headaches and that he would 
then go to sleep.  (T. at 4).  He would take tablets in the 
morning and try to stay up for an hour, and then he would lie 
down.  Id.  When he got up, he would lie down and try to 
watch some television.  Id.  The veteran testified that 
watching television would bring on the headaches, that he 
could not read, and that he had poor concentration.  Id.  He 
had not worked in years because of his headaches.  Id.  The 
veteran testified that he had left his last job because of 
his headaches.  Id.

The October 1997 VA examination notes the veteran's report 
that he receives Social Security disability benefits, in 
part, because of his headaches, as well as dizziness and 
frequent falls.  It also reflects the veteran's complaints of 
nagging, constant headaches every other day, lasting two to 
three hours, with increased severity.  It was noted that the 
veteran had to take Codeine.  The examiner recommended that 
the veteran continue taking his pain medication.

The January 1998 VA examination reflects the veteran's use of 
Tylenol with Codeine and indicates that the veteran was 
taking four tablets daily for pain.  The veteran reported his 
headaches as almost constant and quite intense for two to 
three hours at a time.  It was also noted that the veteran 
had been taking Tylenol with Codeine for years.

Additionally, throughout this claims process, the veteran has 
repeatedly stated that he has been unable to work because of 
his headaches.  The veteran has also stated that no one will 
hire him because of his headaches.  He has asserted that all 
he can do during the day is sit around and walk a little.  
The Tylenol with Codeine helps his pain somewhat, but it is 
still present and getting worse.

III.  Application and Analysis

Upon review of the pertinent evidence of record, the Board 
finds that a 100 percent evaluation, the maximum allowed, is 
warranted for the veteran's headaches due to anxiety 
reaction.  As such, the Board finds that the veteran's claim 
for entitlement to a total rating based upon individual 
unemployability need not be decided.

Initially, the Board finds the schedular criteria in effect 
prior to November 7, 1996, to be more advantageous to the 
veteran in this instance.  Here, Diagnostic Code 9400, as 
then written, provided for a 100 percent disability rating 
based upon either a showing of certain psychoneurotic 
symptoms or demonstrable unemployment.  See 38 C.F.R. Part 4, 
§ 4.132, Diagnostic Code 9400 (prior to November 7, 1996).  
Currently, to warrant a 100 percent evaluation under 
Diagnostic Code 9400, there must be evidence of both total 
occupational and social impairment, due to an enumerated list 
of symptomatology.  See 38 C.F.R. Part 4, § 4.130 (1998).  In 
effect, then, the Board finds that the either/or criteria 
require a lesser evidentiary showing on the part of the 
veteran, in order to warrant the same disability rating 
provided for under both the former and current schedular 
criteria.

Here, the Board is persuaded by the evidence of record that 
the veteran is demonstrably unable to obtain and retain 
employment.  See 38 C.F.R. Part 4, § 4.132, Diagnostic Code 
9400 (prior to November 7, 1996).  He takes between 100 and 
120 tablets of Tylenol with Codeine per month, approximately 
six per day.  He has to lie down after taking his medication 
and cannot do much of anything.  He has not worked since 
leaving his last job, due to his headaches, and he has stated 
that he receives Social Security disability in large part 
because of his headaches.  As such, his service-connected 
headaches warrant a 100 percent disability rating.

The Board stresses, in this instance, the great weight it 
places on the veteran's historically documented use of 
Tylenol with Codeine and the veteran's frequent statements, 
of record, as to the effects both his headaches and the 
medication have upon him.

As the Board has concluded that the veteran's headaches due 
to anxiety reaction warrant a 100 percent disability rating, 
the related issue of entitlement to a total rating based upon 
individual unemployability need not be decided, in that such 
ratings are assigned only where the schedular rating is less 
than total.  See 38 C.F.R. § 4.16(a) (1998).

ORDER

A 100 percent disability rating is granted for the veteran's 
headaches due to anxiety reaction, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.

The claim for a total rating based upon individual 
unemployability due to service-connected disability is 
dismissed.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.






- 5 -


